Name: Council Regulation (EEC) No 1332/84 of 7 May 1984 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  agricultural policy
 Date Published: nan

 16 . 5 . 84 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1332/84 of 7 May 1984 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables quality standards but Member States should be permitted to grant exemptions to cover specific situa ­ tions which may arise on their territory, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Article 3 of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 985/84 (4), defines inter alia the circumstances under which fruit and vegetables marketed within a Member State are exempt from quality standards ; Whereas this exemption covers products marketed by the grower on wholesale markets situated in the production area and products consigned from whole ­ sale markets to preparation and packing stations or storage stations situated in the same production area ; whereas, however, Member States may adopt more restrictive national provisions ; Whereas experience has shown that the exemption provided for in Article 3 of Regulation (EEC) No 1035/72 means that large quantities of fruit and vege ­ tables do not have to comply with standards ; whereas such a situation is contrary to the objectives pursued by the Community rules on quality standards ; whereas, to remedy this difficulty, the products in question should be required to comply with the Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The following subparagraphs are added to Article 3 ( 1 ): 'Member States may exempt from the requirement to comply with quality standards or with certain of the provisions thereof :  products displayed or offered for sale , sold, deli ­ vered or marketed in any other manner by the grower on wholesale markets, in particular on producer markets, situated in the production area,  products consigned from wholesale markets to preparation and packing stations or storage stations situated in the same production area. Where the preceding subparagraph is applied, the Member State concerned shall inform the Commis ­ sion and shall notify it of measures taken to that end.' 2 . Article 3 (2) (c) is deleted. (') OJ No C 324, 29 . 11 . 1983, p. 6 . (2) OJ No C 77, 19 . 3 . 1984, p. 106 . Article 2 This Regulation shall enter into force on 1 July 1984. (3) OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 103 , 16 . 4 . 1984, p . 1 . No L 130/2 Official Journal of the European Communities 16. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1984. For the Council The President M. ROCARD